Citation Nr: 1343171	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for left foot disability, including as secondary to service-connected residuals of compound fracture of the left femur.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel






INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, where it had been brokered by the RO in Roanoke, Virginia, as well as a September 2009 rating decision by the Roanoke RO.  Jurisdiction is with the Roanoke RO.  

When this case was most recently before the Board in August 2013, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The Veteran requested a hearing in a September 2010 Form 9 but withdrew his request in October 2010. 

The issue of service connection for a sciatic nerve disorder secondary to the service-connected left femur fracture has been raised by the record, in a December 1989 treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record does not demonstrate the Veteran's current left foot disability began during his period of active duty service, is related to his service, or is related to his service-connected left femur disability.


CONCLUSIONS OF LAW

1. A left foot disability was not incurred in active duty military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2013).

2. A left foot disability is not proximately due to, or the result of, the Veteran's service-connected residuals of compound fracture of the left femur.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2008, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b).  Specifically, the notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for his foot disability and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  In April 2008, the Veteran was also notified of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated and multiple medical opinions have been sought in conjunction with his claim. The Board has reviewed these reports and finds that together, they are adequate for rating purposes, as they were rendered on the basis of a review of the file and examination of the Veteran, and the examiners provided reasonable rationales for the conclusions.  The duty to assist has been fulfilled.
Legal criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In essence, the Veteran claims that he has left foot disabilities that were caused or aggravated by his service-connected residuals of compound fracture of the left femur.  Although it appears that the Veteran is only claiming secondary service-connection, the Board will address direct service-connection as well.  

A. Direct service connection

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), the record shows that the Veteran's feet have been diagnosed with plantar fasciitis and sinus tarsitis.  See VA examination dated in September 2013.  VA treatment records show treatment for plantar fasciitis beginning in April 2010 and treatment for sinus tarsitis in February 2013.  The Veteran submitted a treatment record and opinion from Dr. W. in March 2010.  Dr. W. noted that x-rays of the left foot showed mild arthritic features and a high arch.  Dr. W. opined that the Veteran had posttraumatic arthrosis involving the left ankle and foot probably as a consequence of the proximal injury of the femur and lateral weightbearing and altered gait.  The Board notes that service connection has been established for post-traumatic arthroses of the Veteran's left ankle in August 2012.  Despite this, Dr. W's finding of arthritis of the left foot is the only record noting arthritis of the Veteran's left foot.  VA treatment records and VA examinations which included imaging studies have never found arthritis of the Veteran's feet.  As most recently as September 2013, no arthritis was found on x-ray.  For these reasons, the Board finds that preponderance of the evidence does not show that the Veteran has a diagnosis for arthritis of his left foot, but instead has diagnoses of plantar fasciitis and sinus tarsitis.   

Accordingly, current left foot disabilities are demonstrated by the record.  Element (1) is therefore satisfied.

With respect to crucial element (2), in-service disease or injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment records include no complaints of, treatment for, or diagnoses of any feet disabilities.  The Veteran's examination upon separation pertinently included a "normal" clinical evaluation of his lower extremities.  See the Veteran's July 23, 1964 Report of Medical Examination.  

Concerning in-service injury, the Veteran's service treatment record show that the Veteran broke his femur during service.  There is no indication that he injured his feet at that time.  The record indicates that the Veteran was first treated for plantar fasciitis in April 2010 and for sinus tarsitis in February 2013, over forty years after his discharge from the military. Therefore, the Board does not find, nor does the Veteran contend that an in-service incurrence of an injury caused his current feet disabilities.  Element (2) has not been met.

With respect to element (3), nexus or relationship, below are summaries of medical opinion of record addressing the relationship between the Veteran's left foot disabilities and his military service.   

In October 2012, the Veteran was afforded a VA examination by a nurse practitioner to determine the etiology of his foot disabilities.  The examiner diagnosed the Veteran with plantar fasciitis.  The Veteran reported foot pain beginning two years earlier.  The examiner noted a bunion, mild hammer two to 2-4 digits, hard callus present to the 1st metatarsal region, dry hard skin to entire heel, point tenderness to arch, no pronation or supination during standing, normal gait with no biomechanical abnormalities during ambulation or posture.  The examiner opined that it was less likely than not the Veteran's foot disabilities incurred in or were caused by the claimed in-service injury event or illness.  The examiner explained that the review of the Veteran's service treatment records revealed an in-service event where he was involved in a motor vehicle accident fracturing the left femur.  He had intervention to correct the fractured femur and eventually was found fit for duty.  Service treatment records do not show that the in-service incident caused a left foot condition nor is there residual care for a left foot condition associated with the left femur fracture.  The Veteran's discharge physical did not reveal a residual left foot condition identified by the Veteran during the review of systems check list nor was there a residual physical abnormal finding of the left foot by the examiner.  Therefore, based on review of the Veteran's claims file, interview and examination, the October 2012 examiner opined that the Veteran's chronic left foot disability is not etiologically related to disease, injury, or other events during active service.

In April 2013, the Veteran was afforded a VA examination by Dr. T.  No imaging studies of the foot were performed as stipulated in Board's previous remand.  Furthermore, a February 2013 VA treatment record showed a diagnosis of sinus tarsitis of the feet, but the April 2013 examiner only diagnosed the Veteran with plantar fasciitis.  Although this opinion is limited to a plantar fasciitis diagnosis, it is probative as to the relationship between the femur injury in service and his current plantar fasciitis.  The examiner found that it was less likely as not related to the Veteran's military service or to his service-connected disability.  The examiner noted that plantar fasciitis is caused by excess stress on the affected foot as happens in sports injuries, contrary to what would happen if it was caused by his injury which would have caused decreased stress on the foot, not excess.  The examiner further noted that the Veteran's plantar fasciitis was unrelated to his fully healed femur fracture as the Veteran had other well known risks including abnormal arch, obesity and physical use.  There was no gait disturbance or leg length abnormality resulting from the femur facture.  The examiner opined that the Veteran's foot disabilities are less likely as not aggravated by service-connected residuals of the left femur facture.  

In September 2013, the Veteran was afforded another VA examination to determine the etiology of his foot disabilities.  This examination was conducted by Dr. H.  The examiner diagnosed the Veteran with plantar fasciitis and sinus tarsitis of the left foot.  The examiner opined that the Veteran's diagnoses of his feet were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The Veteran reported to the examiner that he was told by a physician in 1963 that some day he would have trouble with his left side due to the fracture to his left femur.  The Veteran reported that he began to have pain involving his left foot about 15 year earlier.  The examiner acknowledged the diagnoses of plantar fasciitis of the left foot and sinus tarsitis on the left.  The Veteran had orthotics made for his shoes, which partially alleviated the symptoms on the left.  An x-ray done at the time of the examination only showed a right heel spur.  The examiner explained that normal x-rays are not uncommon when a person is diagnosed with plantar fasciitis and sinus tarsitis.  The examiner opined that no other pathology was identified on x-ray.  The examiner reviewed the claims file, considered the Veteran's lay statement before providing a thorough opinion, which found the Veteran's foot disorders to be related to his weight.  For these reasons, the Board finds that the greatest weight should be placed on the opinion provided by the September 2013 examiner.  This is the most probative evidence regarding direct service connection.

Furthermore, there does not appear to be any positive evidence in favor of direct service connection.  The Veteran's main contention throughout the appeal is that his foot disabilities are secondary to his service-connected compound fracture of his left femur, which is be addressed below.  

Accordingly, elements (2) and (3), in-service disease or injury and nexus or relationship respectively, have not been satisfied, and the Veteran's direct service-connection claims fail on these bases.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. 

B. Secondary service-connection

As discussed above, the Veteran has alternatively claimed that his current foot disabilities was caused or aggravated by his service-connected left femur disability.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512.

Here, there is evidence of current foot disabilities.  See discussion above.  There is also evidence of a service-connected disability.  The Veteran is service-connected for several disabilities, but claims that his foot disabilities are due to his residuals of compound fracture of the left femur.  

The crucial element becomes element (3), nexus evidence establishing a connection between the service-connected disability and current disability.  Below are summaries of medical opinions of record addressing the relationship between the Veteran's foot disabilities and his service-connected compound fracture of the left femur.   

The Veteran submitted a treatment record from Dr. W. dated in March 2010.  Dr. W. noted that the Veteran had pain in his heel to the bottom of the foot, and pain associated with a callus on the alteral ball of his foot.  Dr. W. noted that x-ray showed mild arthritic features and a high arch.  Dr. W. opined that the Veteran had posttraumatic arthrosis involving the left ankle and foot probably as a consequence of the proximal injury of the femur and lateral weightbearing and altered gait.

The October 2012 VA examiner opined that the current findings upon examination confirm the diagnosis of plantar fasciitis of the left foot but that it was unrelated to the Veteran's service connected conditions of left femur fracture, arthritis of the left knee with internal derangement, and/or left ankle post-traumatic arthrosis because the Veteran had no biomechanical alteration to his gait or posture that would contribute to redistribution of weight causing plantar fasciitis.  The examiner found no association between his service-connected conditions and the recent development of left foot plantar fasciitis.  For these reasons and based on review of the Veteran's claims file, interview with Veteran and examination of the Veteran, the examiner opined that the Veteran's chronic left foot disability is not caused by or the result of his service-connected residuals of left femur fracture, arthritis of the left knee with internal derangement, and/or left ankle post-traumatic arthrosis.

As noted above, the April 2013 VA opinion only focuses on the plantar fasciitis diagnosis even though a February 2013 VA treatment record noted a new diagnosis of sinus tarsitis.  Despite this, the examiner noted that plantar fasciitis is caused by excess stress on the affected foot as happens in sports injuries, contrary to what would happen if it was caused by his injury which would have caused decreased stress on the foot, not excess.  The examiner further noted that the Veteran's plantar fasciitis was unrelated to his fully healed femur fracture as the Veteran has other well known risks including abnormal arch, obesity and physical use.  There was no gait disturbance or leg length abnormality resulting from the femur fracture.  The examiner opined that the Veteran's foot disabilities are less likely as not aggravated by service-connected residuals of the left femur facture for these reasons.  Although this opinion is limited to a plantar fasciitis diagnosis, it is probative as to the relationship between the femur injury in service and his current plantar fasciitis.  

In September 2013, following a VA examination, another examiner, Dr. T., explained that the Veteran's diagnosis of plantar fasciitis had no clinical relationship or etiologic relationship with the femur fracture which occurred in 1963.  The Veteran has high arches which are a risk factor for plantar fasciitis and a previous femur fracture is not a known risk factor for plantar fasciitis, which is a condition of inflammation involving the soft tissue of the foot.  Obesity is another risk factor for plantar fasciitis.  The Veteran's BMI is 34.10, which qualified as "obese".  In terms of the Veteran's sinus tarsitis or sinus tarsi syndrome, the examiner opined that a previous history of a femur fracture was not a risk factor for this condition.  In fact, the literature would suggest that repeated ankle sprains could be causative, but not a previous fracture.  The examiner also provided an opinion that the Veteran's foot disabilities were not at least as likely as not aggravated beyond natural progression by his left femur fracture.  He explained that the Veteran's left femur fracture occurred in 1963, greater than 40 years prior to the development of plantar fasciitis and sinus tarsitis.  Review of the podiatry consultations at the VAMC Salem indicates no evidence to support that any residuals from the remote femur facture, greater than 40 years prior to the current left foot condition, is aggravating plantar fasciitis or the sinus tarsitis.  

The September 2013 VA examiner's opinion is indeed corroborated by the VA treatment records and the April 2013 VA examination for the hip and back.  The April 2013 examiner noted that the Veteran recovered from his in-service injury and after discharge went on to a full 30 year career, followed after retirement with nearly full-time work in farming.  A May 2009 x-ray of the left femur noted a stable old healed fracture of the proximal femur.  At that time, the Veteran complained of left knee pain.  An August 2005 left hip x-ray noted a healed fracture of the left proximal femur with callus formation and a cortical screw is seen in place.  In contrast, this x-ray report also noted mild osteoarthritis seen in the medial and lateral knee joint compartment.  

The September 2013 examiner's opinion is highly probative as he examined the Veteran and reviewed the Veteran's claims file before providing an opinion with explanation as to the relationship between the foot disabilities and the Veteran's service-connected femur disability.  The examiner's opinion is also corroborated by evidence in the claims file.  

In contrast, the March 2010 opinion provided by Dr. W. is not corroborated by the record as VA x-ray studies of the Veteran's feet never have shown arthritis.  Dr. W.'s explanation that the Veteran's foot disability was consequence of the proximal injury of the femur and lateral weightbearing and altered gait is also not corroborated by the record.  The Board acknowledges that three VA treatment records have indicated that the Veteran has an antalgic gait.  See VA treatment records dated in September 2001, August 2005 (a limp), and May 2009.  Despite this, the vast majority of the Veteran's VA treatment records show that the Veteran has generally had a normal gait.  See VA treatment records dated in May 2008, October 2008, August 2011, August 2012, September 2012 and September 2013.  In addition, the Veteran was afforded three VA examination for his foot disabilities.  All of the examinations were conducted by different VA medical professionals and each of the examiners found that the Veteran had a normal gait.  The October 2012 examiner specifically noted that the Veteran had a normal gait with no biomechanical abnormalities during ambulation or posture that would contribute to redistribution of weight causing plantar fasciitis.  This evidence weighs heavily against the explanation provided by Dr. W. that the Veteran's foot disabilities were due lateral weightbearing and altered gait.  As indicated above, the September 2013 examiner provided other explanations for the Veteran's foot disability that are corroborated by the record (obesity and high arches).  In terms of the sinus tarsitis or sinus tarsi syndrome, the September 2013 examiner noted that frequent sprained ankles were a risk factor for sinus tarsitis but not fractures.  For these reasons, the Board places greater weight on the October 2012, April 2013, and September 2013 examiner's opinions than Dr. W.'s March 2010 opinion.

The Board acknowledges the Veteran's statements that his foot disability is due to his service-connected femur fracture, and the Board finds that the Veteran's assertions are credible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Despite this, the Board does not find that the Veteran is competent to opine as to the etiology of his foot disabilities or whether they relate to his femur fracture.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability as to which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In this case, the Veteran's testimony as to whether his foot disabilities were caused by or aggravated by his service-connected femur fracture is testimony as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Even if the Veteran were competent to testify to the etiology of his foot disabilities, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinions of the three trained health care professionals discussed above.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim; therefore, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As such, element (3) of Wallin remains unsatisfied, and the Veteran's claim of entitlement to service connection for left foot disabilities as secondary to residuals of compound fracture of the left femur fails on this basis.


ORDER

Service connection for a left foot disability is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


